DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed January 6, 2022, have been fully considered.
The rejection of Claims 11-20 under 35 U.S.C. § 112(a), mailed October 13, 2021, is overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. (US 2012/0292013).
Claim 1. Munshi discloses A method for actuating a downhole device (Abstract; [0007]), the method comprising: 
positioning a downhole device (P) in a wellbore (10) comprising a wellbore fluid, the downhole device (P) comprising a reactive 5metal (26) and a reaction-inducing fluid (18, 22) ([0011] – [0013]); wherein the reaction-inducing fluid is isolated from the reactive metal by an isolation barrier ([0013] “As an alternative the added reactant can be stored in the space 22 but in a manner that is separated from the reactive metal 26 and the two can then be brought into contact at the time it is desired to set the packer P. The water or other trigger fluid can be encapsulated until the desired time and then the barrier can be broken with an applied force, for example. The reactants can be separated by a wall that is breached to allow the reactants to contact as another example.”); 
…;
removing the isolation barrier of the reactive metal such that the reactive metal reacts with the reaction-inducing fluid to generate a hydrogen gas, and actuating the downhole device with the hydrogen gas (Figs. 1-3; [0007] “The actuating fluid can be water and the generated gas can be hydrogen.”; [0013] “Applied tubing pressure can act to breach the wall.”).  
Regarding the limitation: wherein the reaction-inducing fluid is present in the downhole device as the downhole device is brought downhole; wherein the reaction-inducing fluid is isolated from the wellbore fluid, Munshi discloses that that the downhole packer contains a space (22) within which the reactant and reactive metal (26) may both be stored, wherein the reactant can be stored in a manner that is separated from the reactive metal (26) and the two can then be brought into contact at the time it is desired to set the packer (Fig. 1; [0013] “The water or other trigger fluid can be encapsulated until 
The Examiner interprets this disclosure to render obvious the claim limitation as it appears that the reactant (e.g., water or other trigger fluid) is a distinct material than the wellbore fluids that is within the downhole tool and segregated from the reactive metal (e.g. physical barrier; encapsulation).  Moreover, it would have been an obvious matter of predictable design choices to one of ordinary skill in the art, before the effective filing date, to transport the reactants downhole with the packer; to transport the reactants downhole at a later time; or to utilize a reactant present within the wellbore / subterranean formation.  At the least, it would have been obvious to try by one of ordinary skill in the art, before the effective filing date, due to a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396. MPEP § 2141(III).
Claim 2. Munshi discloses The method of claim 1, wherein the downhole device is a setting tool, an inflow control device, a gravel pack bypass, a sliding sleeve, a packer, an annular casing packer, a frac plug, a bridge plug, or a tubing anchor ([0011]).  
Claim 153. Munshi discloses The method of claim 1, wherein the removing the isolation barrier comprises rupturing a rupture disc, opening a gate, opening a valve, degrading a coating on the reactive metal, or any combination thereof ([0013]).  
Claim 4. Munshi discloses The method of claim 1, wherein the actuating the downhole device comprises applying 20pneumatic pressure to a surface of an actuating mechanism ([0013]).  
Claim 6. Munshi discloses The method of claim 1, wherein the reactive metal comprises a metal selected from the 25group consisting of magnesium, calcium, aluminum, zinc, iron, potassium, sodium, and any combination thereof ([0012]).  
The method of claim 1, wherein the reactive metal comprises a metal alloy selected from the group consisting of magnesium-zinc, magnesium-aluminum, or calcium-magnesium and any 30combination thereof ([0012]).  
Claim 8. Munshi discloses The method of claim 1, wherein the reaction-inducing fluid comprises an aqueous fluid ([0012]).  


Claims 5, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. (US 2012/0292013) in view of Xu (US 7,591,319).
Claim 5. Munshi discloses The method of claim 4.  Munshi does not explicitly disclose wherein the surface is a surface of a piston.  However, Munshi does disclose that it is well known in the art to employ dissolvable metals to generate gas in a downhole tool where the generated pressure is then deployed to move a piston to set a downhole tool ([0005] “This is described in U.S. Pat. No. 7,591.319.”).  Xu teaches an actuator device including a gas releasing material that moves a piston to actuate a downhole tool (Abstract; Figs. 1-2 (12); Col. 4, lines 29-39), wherein the gas releasing material may include a metal that dissolves and releases hydrogen (Col. 2, lines 42-54; Col. 3, lines 25-27; Col. 5, lines 13-21).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the downhole tool in Munshi with a piston, as taught by Xu, in order to create sufficient gas pressure to effectively actuate a downhole tool.
Claim 11. Munshi discloses A downhole device (P) for a wellbore (10) (Abstract; [0007]; [0013]), the downhole device comprising: 
 10a reactive metal (26), 
a reaction-inducing fluid (18, 22), stored in a chamber of the downhole device ([0013]); wherein the reaction-inducing fluid is isolated from the reactive metal by an isolation barrier ([0013] “As an alternative the added reactant can be stored in the space 22 but in a manner that is separated from the 
an actuating mechanism… ([0013] “The water or other trigger fluid can be encapsulated until the desired time and then the barrier can be broken with an applied force, for example. The reactants can be separated by a wall that is breached to allow the reactants to contact as another example.”); ….; and 
a check valve (20) (Figs. 1-3).  
Regarding the limitation: wherein the reaction-inducing fluid is isolated from the wellbore fluid after the downhole device is introduced into the wellbore, Munshi discloses that that the downhole packer contains a space (22) within which the reactant and reactive metal (26) may both be stored, wherein the reactant can be stored in a manner that is separated from the reactive metal (26) and the two can then be brought into contact at the time it is desired to set the packer (Fig. 1; [0013] “The water or other trigger fluid can be encapsulated until the desired time and then the barrier can be broken with an applied force, for example. The reactants can be separated by a wall that is breached to allow the reactants to contact as another example.”).  The Examiner interprets this disclosure to render obvious the claim limitation as it appears that the reactant (e.g., water or other trigger fluid) is a distinct material than the wellbore fluids that is within the downhole tool and segregated from the reactive metal (e.g. physical barrier; encapsulation).  
Munshi discloses that that the downhole packer contains a valve assembly that allows fluid to flow into a chamber or annular space ([0011]), wherein the reactant can be stored in the annular space and further wherein the reactants can be separated by a wall that is breached to allow the reactants to contact as another example ([0013]), but Munshi does not disclose an actuating mechanism comprising a setting piston, hydraulic fluid, and a setting chamber; wherein the reaction of the reaction-inducing fluid and the reactive metal releases hydrogen gas which translates the setting piston thereby forcing the hydraulic fluid into the setting chamber.  However, Munshi does disclose that it is well known in the art to employ dissolvable metals to generate gas in a downhole tool where the generated pressure is then deployed to move a piston to set a downhole tool ([0005] “This is described in U.S. Pat. No. 7,591.319.”).  Xu teaches an actuator device including a gas releasing material that moves a piston to actuate a downhole tool (Abstract; Figs. 1-2 (12); Col. 4, lines 29-39), wherein the gas releasing material may include a metal that dissolves and releases hydrogen (Col. 2, lines 42-54; Col. 3, lines 25-27; Col. 5, lines 13-21).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the downhole tool in Munshi with a piston, as taught by Xu, such that sufficient hydrogen gas pressure is created to effectively actuate and set the downhole tool.
Claim 12. Munshi in view of Xu teach The downhole device of claim 11.  Munshi further discloses wherein the downhole device is a setting tool, an 15inflow control device, a gravel pack bypass, a sliding sleeve, a packer, an annular casing packer, a frac plug, a bridge plug, or a tubing anchor ([0011]).  
Claim 13. Munshi in view of Xu teach The downhole device of claim 11.  Munshi further discloses wherein the downhole device further comprises an isolation barrier comprising a rupture disc, a gate, a valve, a coating on the reactive metal, or any 20combination thereof ([0013]).  
Claim 14. Munshi in view of Xu teach The downhole device of claim 11.  Munshi further discloses wherein the reactive metal (26) comprises a metal selected from the group consisting of magnesium, calcium, aluminum, zinc, iron, potassium, sodium, and any combination thereof ([0012]).  
Claim 15. Munshi in view of Xu teach The downhole device of claim 11.  Munshi further discloses wherein the reactive metal comprises a metal alloy selected from the group consisting of magnesium-zinc, magnesium-aluminum, or calcium- magnesium and any combination thereof ([0012]).  
Claim 3016. Munshi in view of Xu teach The downhole device of claim 11.  Munshi further discloses wherein the reaction-inducing fluid comprises an aqueous fluid ([0012]).  

Claim 18. Munshi discloses A system for isolating flow in a wellbore (10) (Abstract; Figs. 1-3; [0007]), the system comprising: 
a downhole device (P) comprising: 
 10a reactive metal (26), 
a reaction-inducing fluid (18, 22), stored in a chamber of the downhole device ([0013]); wherein the reaction-inducing fluid is isolated from the reactive metal by an isolation barrier, the isolation barrier isolating the reactive metal from the reaction-inducing fluid ([0013]); and 
an actuating mechanism… ([0013]; “As an alternative the added reactant can be stored in the space 22 but in a manner that is separated from the reactive metal 26 and the two can then be brought into contact at the time it is desired to set the packer P. The water or other trigger fluid can be encapsulated until the desired time and then the barrier can be broken with an applied force, for example. The reactants can be separated by a wall that is breached to allow the reactants to contact as another example.”); ….; and 10a conduit (18) disposed in the wellbore (10) ([0011] – [0012]); wherein the downhole device is configured to control flow (20) into and out of the conduit (18) ([0011] – [0012]).  
Regarding the limitation: wherein the reaction-inducing fluid is isolated from the wellbore fluid after the downhole device is introduced into the wellbore, Munshi discloses that that the downhole packer contains a space (22) within which the reactant and reactive metal (26) may both be stored, wherein the reactant can be stored in a manner that is separated from the reactive metal (26) and the two can then be brought into contact at the time it is desired to set the packer (Fig. 1; [0013] “The water or other trigger fluid can be encapsulated until the desired time and then the barrier can be broken with an applied force, for example. The reactants can be separated by a wall that is breached to allow the reactants to contact as another example.”).  The Examiner interprets this disclosure to render obvious the claim limitation as it appears that the reactant (e.g., water or other trigger fluid) is a distinct material 
Munshi discloses that that the downhole packer contains a valve assembly that allows fluid to flow into a chamber or annular space ([0011]), wherein the reactant can be stored in the annular space and further wherein the reactants can be separated by a wall that is breached to allow the reactants to contact as another example ([0013]), but Munshi does not disclose an actuating mechanism comprising a setting piston, hydraulic fluid, and a setting chamber; wherein the reaction of the reaction-inducing fluid and the reactive metal releases hydrogen gas which translates the setting piston thereby forcing the hydraulic fluid into the setting chamber.  However, Munshi does disclose that it is well known in the art to employ dissolvable metals to generate gas in a downhole tool where the generated pressure is then deployed to move a piston to set a downhole tool ([0005] “This is described in U.S. Pat. No. 7,591.319.”).  Xu teaches an actuator device including a gas releasing material that moves a piston to actuate a downhole tool (Abstract; Figs. 1-2 (12); Col. 4, lines 29-39), wherein the gas releasing material may include a metal that dissolves and releases hydrogen (Col. 2, lines 42-54; Col. 3, lines 25-27; Col. 5, lines 13-21).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the downhole tool in Munshi with a piston, as taught by Xu, such that sufficient hydrogen gas pressure is created to effectively actuate and set the downhole tool.
Claim 19. Munshi in view of Xu teach The system of claim 18.  Munshi further discloses wherein the downhole device (P) is a setting tool, an inflow control device, a gravel pack bypass, a sliding sleeve, a packer, an annular casing packer, a frac plug, a 15bridge plug, or a tubing anchor ([0011]).  
Claim 20. Munshi in view of Xu teach The system of claim 18.  Munshi further discloses wherein the reactive metal (26) comprises a metal selected from the group consisting of magnesium, calcium, aluminum, zinc, iron, potassium, sodium, and any combination thereof ([0012]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. (US 2012/0292013), as applied to Claim 8, in view of Fagley, IV et al. (US 2018/0266215).
Claim 9. Munshi discloses The method of claim 8.  Munshi does not disclose wherein the aqueous fluid further comprises an acid.  However, Fagley teaches actuating a downhole tool using fluid pressure ([0104]), wherein the fluid pressure may be caused by a reaction between components ([0106]; [0108]) that generates hydrogen, such as a reaction between zinc and hydrochloric acid or a reaction between aluminum and water ([0107]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the reaction to generate hydrogen in Munshi with an acid, as taught by Fagley, in order to generate more hydrogen to actuate a downhole tool.
Claim 510. Munshi in view of Fagley teach The method of claim 9.  Fagley further teaches wherein the acid is selected from the group consisting of citric acid, hydrochloric acid, succinic acid, sulfamic acid, adipic acid, lactic acid, and any combination thereof ([0107]; [0108]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. (US 2012/0292013) in view of Xu (US 7,591,319), as applied to Claim 16, further in view of Fagley, IV et al. (US 2018/0266215).
Claim 17. Munshi in view of Xu teach The downhole device of claim 16.  Munshi does not disclose wherein the aqueous fluid further comprises an acid.  However, Fagley teaches actuating a downhole tool using fluid pressure ([0104]), wherein the fluid pressure may be caused by a reaction between components ([0106]; [0108]) that generates hydrogen, such as a reaction between zinc and hydrochloric acid or a reaction between aluminum and water ([0107]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the reaction to generate hydrogen in Munshi with an acid, as taught by Fagley, in order to generate more hydrogen to actuate a downhole tool.
Response to Arguments
Applicant’s arguments, filed January 6, 2022, are directed toward the newly amended claim language, which is addressed in the Office action, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674